Citation Nr: 0827529	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a statement, received in December 2006, the veteran's 
representative stated that the veteran desired to withdraw 
his request for a hearing.  See VA Form 21-4138, dated in 
December 2006; 38 C.F.R. § 20.702(e) (2007).  Accordingly, 
the Board will proceed without further delay.  


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.

2.  The veteran does not have bilateral hearing loss, 
tinnitus, or diabetes mellitus, type II, that was caused or 
aggravated by his service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred as a result of the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  Tinnitus was not incurred as a result of the veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  Diabetes mellitus was not incurred as a result of the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially argues that service connection for 
bilateral hearing loss, tinnitus, and diabetes mellitus, is 
warranted.  With regard to diabetes, he argues that his 
receipt of the Vietnam Campaign Medal proves that he served 
in Vietnam, and that he was exposed to Agent Orange, such 
that the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) should apply.  In his substantive appeal 
(VA Form 9), received in December 2006, he stated that "I'm 
claiming that I did set foot in Vietnam on supply runs for 
Thailand."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  Service 
connection may also be granted for diabetes mellitus, and an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The law provides a presumption of service connection for 
certain diseases, including diabetes mellitus, type II, which 
become manifest after separation from service in veterans who 
served in the Republic of Vietnam during the period from 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(emphasis added).  Service in the Republic of Vietnam for the 
purpose of the application of the presumption includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  See 
U.S. Dep't. of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  The Republic of 
Vietnam Campaign Medal (RVCM) is awarded to those personnel 
who (1) served in the Republic of Vietnam for 6 months during 
a specified period; or, (2) served outside the geographical 
limits of the Republic of Vietnam but contributed direct 
combat support to the Republic of Vietnam and Armed Forces 
for 6 months; or, (3) served in the Republic of Vietnam or 
outside its geographical limits for less than 6 months but 
were wounded, captured or killed.  Id. at 7.5.  

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was "fuel specl," and that his awards 
included the Republic of Vietnam Campaign Medal, and the 
Vietnam Service Medal.  The veteran's personnel file (AF Form 
7) indicates that he served in Thailand between April 1967 
and March 1968, and that during this time his duty title was 
"refueling unit operator," with the 56th Support Squadron, 
NKP (Nakhon Phanom), RTAFB (Royal Thai Air Force Base) 
Thailand (PACAF). 

The veteran's service medical records do not show treatment 
for, or a diagnosis of, hearing loss, tinnitus, or diabetes 
mellitus, type II.  The veteran's separation examination 
report, dated in December 1967, shows that his ears, drums, 
and endocrine system were clinically evaluated as normal, and 
that urinalysis was negative for sugar, providing evidence 
against these claims.  This report contains audiometric test 
results which do not show that he had hearing loss as defined 
at 38 C.F.R. § 3.385.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 2000 and 2006.  
This evidence shows that the veteran has been diagnosed with 
diabetes mellitus.  Reports from A.M., Au.D., dated in 2006, 
include a March 2006 audiology report which shows that the 
veteran has hearing loss as defined at 38 C.F.R. § 3.385.  
The audiologist noted that the veteran had been exposed to 
helicopter, propeller-driven, and jet engine noise during his 
duties as a fuel specialist.  His reports include articles on 
the levels and effects of vehicle, helicopter, aircraft, and 
weapons, noise, as well as the spraying of Agent Orange in 
Vietnam, to include a history of spraying Agent Orange in 
Thailand in a test program between 1964 and 1965.  

The audiologist asserted that the veteran was exposed to 
Agent Orange during his service in Thailand.  The audiologist 
further stated that the veteran's history included firing the 
M-16 rifle, that such exposure to rifle fire has been 
documented to cause high frequency hearing loss, and that his 
exposure to such noise "could easily have caused his 
significant, high frequency hearing loss."  

In another portion of his reports, he stated, "[The 
veteran's] exposure to high levels of noise, while in the 
U.S. Air Force, makes it more likely than not, that such 
exposure led to his significant (high frequency) hearing loss 
and tinnitus."  

A VA audiology report, dated in September 2006, shows that it 
was performed by an audiologist, and that the veteran has 
hearing loss as defined at 38 C.F.R. § 3.385.  The veteran 
reported that after service, he worked as a machinist for 36 
years, during which time he wore hearing protection.  The VA 
audiologist indicated that the veteran's claims file had been 
reviewed, to include the aforementioned private audiologist's 
opinion.  The examiner stated, "I would have to disagree 
with this opinion," noting that the Handbook of Standard 
Procedures and Best Practices for Audiology Compensation and 
Pension Examination clearly states that the audiologist must 
not offer a medical opinion without a thorough review of the 
medical and military records.   

The VA audiologist further noted that A.M. did not review the 
veteran's military records, and that he did not address the 
veteran's post-service history of 36 years as a machinist.  
The VA audiologist concluded that the veteran's hearing loss 
was not due to his exposure to noise while in service, and 
that his tinnitus was less likely than not related to his 
service.  The VA audiologist indicated that the more likely 
cause was his exposure to noise during his post-service 
employment as a machinist.    

A statement from the National Personnel Records Center 
(NPRC), dated in July 2006, shows that the NPRC stated that 
they could not confirm the veteran's claim of service in 
Vietnam, providing evidence against this claim.  

As an initial matter, the veteran asserts that he was in 
Vietnam while on supply runs.  He has not provided any 
further details.  His service records do not show that the 
conditions of his service involved duty or visitation in the 
Republic of Vietnam.  In this regard, the veteran's discharge 
(DD Form 214) shows that he served in the Air Force with the 
military occupation specialty of fuel specialist.  His 
service personnel records indicate that he performed 
refueling unit operator duties at Nakhon Phanom, Thailand.  
These records do not mention herbicides.  

Although he received the Vietnam Campaign Medal and the 
Vietnam Service Medal, these are insufficient to show duty or 
visitation in the Republic of Vietnam.  Finally, the July 
2006 response from the NPRC shows that they could not confirm 
the veteran's claim of service in Vietnam.  

Based on the above, the Board finds that duty or visitation 
in the Republic of Vietnam is not shown for the purposes of 
the regulation governing the presumption of service 
connection for certain diseases due to herbicide exposure.  
See 38 C.F.R. §§ 3.307, 3.309.  

The Board further notes that there is no basis upon which to 
apply 38 C.F.R. §§ 3.307 and 3.309 to a veteran who did not 
serve in Vietnam, and that even if exposure to herbicides 
during service was shown (and this has not been established), 
38 C.F.R. §§ 3.307, 3.309 would still not be for application, 
as the veteran does not have service in Vietnam.  Rather, the 
claim would be analyzed as set forth in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (discussed infra).  

The Board has determined that the claims must be denied.  The 
veteran was not treated for hearing loss, tinnitus, or 
diabetes, during service, and there is no competent medical 
evidence to show or indicate that sensorineural hearing loss 
or diabetes, were manifested to a compensable degree within 
one year of separation from service.  

In this regard, the earliest medical evidence of any of the 
claimed conditions is dated in 2000.  This is about 31 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The Board further finds that the September 2006 VA 
examination report is highly probative evidence against the 
claims for hearing loss and tinnitus, outweighing the 
evidence that supports these claims.  The audiologist's 
opinion was based on a review of the veteran's C-file, as 
well as an examination of the veteran, and it is accompanied 
by a summary of the veteran's relevant history and a 
rationalized explanation.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion); Hampton 
v. Gober, 10 Vet. App. 481 483 (1997) (noting that a medical 
examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion).  There is no competent opinion associating 
the veteran's diabetes with his service.  The Board therefore 
finds that the preponderance of the evidence is against the 
claims, and that the claims must be denied.  

In reaching these decisions, the Board has considered the 
opinions of A.M., Au.D.  However, as previously noted, he is 
not shown to have reviewed the veteran's C-file, nor did he 
discuss the veteran's post-service history of noise exposure, 
to include 36 years of employment as a machinist, which the 
Board can not ignore.  

With regard to the claim for diabetes, A.M. does not 
specifically assert that the veteran has this disorder due to 
service, to include as due to exposure to Agent Orange.  To 
the extent that he asserts that the veteran was exposed to 
Agent Orange during service in Thailand, this assertion is 
clearly "by history" only.  

In this regard, his reports include an article which 
indicates that Agent Orange was sprayed in Thailand in a test 
program between 1964 and 1965.  This was prior to the 
veteran's service in Thailand, which began in April 1967, 
providing more evidence against this claim.  

In summary, this evidence is insufficient, when compared to 
the contrary evidence of record, to warrant a grant of any of 
the claims.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that 
bilateral hearing loss, tinnitus, and diabetes, were caused 
or aggravated by service many years ago, to include diabetes 
as a result of exposure to herbicides.  In this case, when 
the veteran's service, service medical, and post-service 
medical records are considered (which indicate that the 
veteran did not serve in Vietnam, that he was not treated for 
any of the claimed conditions during service, and that the 
claimed conditions began many years after service), the Board 
finds that the service and medical evidence outweighs the 
veteran's contentions that he has bilateral hearing loss, 
tinnitus, and diabetes mellitus, that are related to his 
service.

Even if the Board were to assume, arguendo, that the veteran 
was in Vietnam for highly limited periods of time, the Board, 
based on a review of the service and post-service record, 
would find that the presumption of service connection would 
be rebutted in light of the limited amount of time the 
veteran had in Vietnam and the fact that this problem began 
decades after service. 

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in June 2006, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, and VA and non-VA medical 
records.  With regard to the claims for hearing loss, and 
tinnitus, the veteran has been afforded examinations, and 
etiological opinions have been obtained.  

With regard to the claim for diabetes, the veteran has not 
been afforded an examination, and an etiological opinion has 
not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment.  The veteran's endocrine system was 
clinically evaluated as normal upon separation from service.  
There are no relevant post-service medical treatment records 
dated prior to 2000 (a period of about 31 years after 
separation from service), the evidence is insufficient to 
show exposure to herbicides during service, and there is no 
competent evidence to show that the veteran has diabetes that 
is related to his service.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board 
finds that the service and post service medical record 
provides evidence against this claim.  

The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


